DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (2016/0375573).

    PNG
    media_image1.png
    289
    308
    media_image1.png
    Greyscale
 Huang discloses all of the limitations of claims 1 and 6, i.e., a fast rotation structure and its associated wrench having a fast rotation structure, comprising a wrench ratchet wrench, Fig. 1 having a driving end @ 40 with a ratchet head 10 disposed at the driving end; a seat open end wrench of 70 having a predetermined height and connected with the ratchet head Fig. 5 and a rocker arm handle of 170 integrally formed or [slidably] combined with the seat, the rocker arm protruding sideway protrusion defined by the enlarged box end on the second end of 170 on one side upper side as shown in Fig. 5 of the seat for 5driving the seat to rotate from an outer side of the seat [0027].
Regarding claims 2 and 7, Huang meets the limitations, i.e., wherein the seat head of 170 is formed in a U shape and has a first opening defined by the open end wrench; the seat has a lower wall defined by lower surface, such that the seat is connected with the ratchet head by the lower wall at least capable to once combined for operation; the rocker arm has a rocker handle defined by enlarged box head at the second end disposed at an end in opposite to the first opening Fig. 5, and the rocker handle  protrudes on the rocker arm from the lateral sides.

Double Patenting
Claims 1 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No. 16/265,982 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because for double patenting to exist as between the rejected claims and the reference claims it must be determined that the rejected claims are not patentably distinct from the reference claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the reference claims and, if so, whether those differences render the claims patentably distinct.

    PNG
    media_image2.png
    311
    307
    media_image2.png
    Greyscale
In this case the reference claims 1 and 6 recite for a wrench and a fast rotation structure comprising a seat 20 having a predetermined height and a first pivot connection portion at one side of the seat, the seat being connected with the ratchet head; a rocker arm 30 having a second pivot connection portion at one side, the second pivot connection portion being pivotally connected with the first pivot connection portion in an axial alignment which is in vertical with respect to a height direction of the seat, the rocker arm being able to be lifted in an axial direction to sway between a folding position and a driving position, at the folding position, the rocker arm being combined with the seat; at the driving position, the rocker arm protruding at one side of the seat for driving the seat to rotate from an outer side of the seat. It is clear that all of the elements of the instant application claims 1 and 6 are to be found in the reference claims 1 and 6. The instant application claims 1 and 6 are anticipated by the reference claims 1 and 6. The difference between the instant application claims and the reference claims is that the reference claims 1 and 6 recites an additional element such as pivot connection. Thus the invention of the reference claims is in effect a “species” of the generic invention recited in the instant application claims. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 3-5 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  a wrench and a fast rotation structure comprising two second lateral portions slidably overlap the two first lateral portion with the first opening and the second opening facing a same direction, together in combination with the rest of the limitations as recited in claims 3 and 8.

Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Cook Fig. 4B, Sharp et al. slidable/telescopic rocker arm 28’, Figs. 1 and 4, Butler fast rotation structure with rocker arm Fig. 1, and Ansorge U-shaped structure 21 no rocker arm are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
April 19, 2021						Primary Examiner, Art Unit 3723